Citation Nr: 1433886	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009 and June 2013, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the claims file. 

In November 2013, the Board most recently remanded the Veteran's claim, and it has since been returned to the Board for adjudication.  

As noted in the previous remand, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's recent holding in Arneson, during the course of the June 2013 Board hearing, the Veteran was notified that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  A review of the June 2013 hearing transcript (p. 2) reflects that the Veteran specifically waived his right to a third hearing and requested that his case be adjudicated as soon as possible.  Therefore, in accordance with Arneson, an additional hearing is not needed. 

The Board notes that the Veteran's claim has been scanned into an electronic file in Virtual VA and/or VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, the Board finds that the claim must again be remanded to ensure that the requested development is completed.  

In the November 2013 remand, the Board specifically requested a comprehensive VA opinion as to the nature and etiology of the Veteran's claimed psychiatric disorders.  Specifically, the Board requested that the opinion directly address the issue of aggravation of a possible preexisting disorder.

In early-January 2014, the Veteran's claim was forwarded to an examiner for an opinion.  The examiner indicated that she could not provide a current diagnosis from the record alone and suggested that the Veteran have an in-person examination for a differential diagnosis.

In late-January 2014, the Veteran underwent a VA psychiatric examination, during which the examiner indicated that she was not allowed enough time to properly examine the Veteran.  The examiner indicated:

      In summary, I opine with a reasonable amount of medical certainty that the veteran maintains the following diagnoses:
      
      1)  Antisocial Personality Disorder
      2)  Opiate Dependence, in full sustained remission
      3)  Alcohol Dependence, state of remission unclear

Regarding the presence of any primary mood, anxiety, or psychotic disorder(s,) I would require sufficient time (4 to 8 hours) to administer a battery of psychological tests that could assess cognition, psychopathology, and response style.

The Board finds that this examination is inadequate for purposes of determining the etiology of the Veteran's claimed psychiatric disorder.  It is apparent that the VA examiner felt that diagnoses may also be warranted as to mood, anxiety, and/or psychotic disorders, but that she lacked the time to investigate the issue properly.  Therefore, the Veteran should be afforded a new examination to determine whether he currently has any acquired psychiatric disorders and whether they were caused or aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate examiner for an opinion regarding his claimed acquired psychiatric disorders.  If possible, this examination should be performed by someone other than the January 23, 2014, VA examiner.  The examiner should note that the claims file has been reviewed.  

(a)  After examining the Veteran and reviewing the file, the examiner should identify all current psychiatric disorders present.  It is left to the examiner's discretion as to what tests, if any, are necessary to properly diagnose the Veteran.  

(b)  For any psychiatric disorder identified, the examiner should opine as to whether such disorder clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disorder clear and unmistakably was not aggravated in service.

(c)  If any identified psychiatric disorder did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service.

(d)  If any current personality disorder is found, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder was subject to any superimposed disease or injury in service, or otherwise permanently aggravated during military service?

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather means the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is also asked to comment on the December 2013 opinion of the Veteran's treating psychiatrist.  

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. 

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals



____________________________                   ___________________________
           THERESA M. CATINO		       DAVID L. WIGHT
             Veterans Law Judge		       Veterans Law Judge
         Board of Veterans' Appeals                            Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



